RECOMMENDED FOR PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 22a0059p.06

                      UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



                                                               ┐
 UNITED STATES OF AMERICA,
                                                               │
                                      Plaintiff-Appellee,      │
                                                                >        No. 21-3400
                                                               │
        v.                                                     │
                                                               │
 DAVID E. MCCALL, JR.,                                         │
                                   Defendant-Appellant.        │
                                                               ┘

                                 On Petition for Rehearing En Banc.
             United States District Court for the Northern District of Ohio at Cleveland.
                   No. 1:13-cr-00345-41—Christopher A. Boyko, District Judge.

                                 Decided and Filed: April 1, 2022

       Before: SUTTON, Chief Judge; MOORE, COLE, CLAY, GIBBONS, GRIFFIN,
        KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH, LARSEN,
                NALBANDIAN, READLER, and MURPHY, Circuit Judges.

                                         _________________

                                              COUNSEL

ON PETITION FOR REHEARING EN BANC: Rebecca Chattin Lutzko, Matthew B. Kall,
UNITED STATES ATTORNEY'S OFFICE, Cleveland, Ohio, for Appellee. ON RESPONSE:
Vanessa Malone, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Akron, Ohio, for
Appellant.
                                        _________________

                                                ORDER
                                        _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:
 No. 21-3400                         United States v. McCall                                  Page 2


       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                      ENTERED BY ORDER OF THE COURT




                                      ___________________________________
                                      Deborah S. Hunt, Clerk